UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6096




In Re:   SAMUEL DEWITT MCCOTTER,

                                                         Petitioner.




             On Petition for Writ of Mandamus. (CR-90-27)


Submitted:    April 25, 2005                 Decided:   May 11, 2005


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel DeWitt McCotter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel DeWitt McCotter filed a petition for writ of

mandamus alleging undue delay by the district court in ruling on

his petition for Writ of Error Coram Nobis.      The district court

dismissed the petition for Writ of Error Coram Nobis on July 28,

2003.   Accordingly, the mandamus petition is now moot.       Thus,

although we grant McCotter’s application to proceed on appeal in

forma pauperis, we deny the petition for mandamus relief.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                              - 2 -